COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
TEXAS-NEW MEXICO PIPELINE
CO.,            )
                                                                              )            
No.  08-03-00228-CV
Appellant,                          )
                                                                              )                 Appeal from the
v.                                                                           )
                                                                              )             
238th District Court
EOTT ENERGY PIPELINE LIMITED                 )
PARTNERSHIP,                                                   )         of Midland County, Texas
                                                                              )
Appellee.                           )               
(TC# CV-44,099)
                                                                              )
 
 
MEMORANDUM   OPINION
 
Pending before the
Court is Appellant=s motion
to dismiss this appeal.  Tex.R.App.P. 42.1(a)(1) states:
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 




Appellant has
complied with the requirements of Rule 42.1(a)(1).  The Court has considered this cause on
Appellant=s motion
and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.  All costs incurred are taxed
against Appellant.  See Tex.R.App.P. 42.1(d).
 
 
 
July
29, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.